PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date September 19, 1967. Our consideration of the petition, the records and briefs, and oral argument heard, leads us to conclude that the petition for certiorari should be and is hereby denied.
*684Attorney’s fee in the amount of $350.00 is awarded to claimant’s attorney.
It is so ordered.
ROBERTS, THORNAL, and ADAMS, JJ., and SPECTOR, District Court Judge, concur.
CALDWELL, C. J., dissents.